            Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 1 of 25



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: JACOB M. BERGMAN
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: (212) 637-2776
Email: jacob.bergman@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

              Plaintiff,                                    20 Civ. 124

                           v.                               COMPLAINT

DOVER GREENS, LLC,

              Defendant.



           The United States of America, by its attorney Geoffrey S. Berman, United States

Attorney for the Southern District of New York, acting on behalf of the Administrator of the

United States Environmental Protection Agency (“EPA”), alleges for its complaint against

defendant Dover Greens, LLC, formerly known as Olivet LLC (“Dover Greens” or the

“Defendant”), as follows:

                                       INTRODUCTION

   1.      Exposure to asbestos can lead to devastating health effects, such as lung cancer and

mesothelioma, a rare and usually fatal cancer. Because asbestos used to be widely used in

construction and can be found in insulation, roofing, tiles, and other building materials, EPA has

promulgated regulations under the Clean Air Act requiring safe work practices when renovating

and demolishing buildings containing asbestos.


                                                 1
             Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 2 of 25



    2.      Dover Greens has repeatedly violated these asbestos handling requirements while

renovating the abandoned Harlem Valley Psychiatric Center, a sprawling complex on a 500-

acres site in Wingdale, New York (the “Campus”). Dover Greens knew that these buildings

contained asbestos and that asbestos work practice regulations must be followed; however,

Dover Greens repeatedly failed to follow the required regulations. Rather, in a rush to prepare,

renovate and open buildings for a fundraising event in late October 2013, Dover Greens violated

numerous regulations and created an atmosphere where not only Dover Greens’ employees and

contractors but also the individuals who attended this fundraiser faced increased risk of asbestos

exposure. Dover Greens also failed, during EPA’s investigation, to provide EPA the access and

information required by the Clean Air Act.

    3.      The United States brings this civil action under Section 113(d) of the Clean Air Act,

42 U.S.C. §§ 7401 et seq. (the “CAA” or the “Act”), to obtain permanent injunctive relief

compelling Dover Greens to perform future renovations at the Campus in compliance with the

Act and its regulations concerning asbestos and to provide other equitable relief. The United

States also seeks civil monetary penalties for each day of violation of the Act and its regulations.

                                  JURISDICTION AND VENUE

    4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1345, and

1355, and Section 113(b) of the CAA, 42 U.S.C. § 7413(b).

    5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1395 because

the violations alleged below occurred in this District, and because the Defendant resides and has

its principal place of business in this District.




                                                    2
              Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 3 of 25



                                             PARTIES

   6.        Plaintiff is the United States of America on behalf of the Environmental Protection

Agency.

   7.        Defendant Dover Greens LLC is a limited liability company located in Wingdale,

New York, in Dutchess County. At the time of the violations set forth in this complaint, Dover

Greens operated under the name Olivet LLC. Dover Greens is affiliated with Olivet Nazarene

University. Dover Greens is a “person” within the meaning of CAA § 302(d), 42 U.S.C.

§ 7602(e).


        THE CLEAN AIR ACT AND NATIONAL EMISSIONS STANDARDS FOR
                 HAZARDOUS AIR POLLUTANTS (“NESHAPs”)

                                              Asbestos

   8.        Asbestos is a naturally occurring mineral that was used for thermal insulation and

fireproofing before it was banned and designated as a hazardous air pollutant under the CAA.

Asbestos is hazardous when it is disturbed and becomes airborne, which can occur when

asbestos-containing materials are disturbed through demolition work, building or home

maintenance, repair, remodeling, and other such activities.

   9.        Exposure to asbestos—typically through inhalation of airborne fibers—increases the

risk of developing lung disease. Asbestos is a known human carcinogen associated with the

occurrence of lung cancer and mesothelioma. It is also closely associated with asbestosis, a

serious progressive, long-term, non-cancer disease of the lungs. Medical science has been

unable to determine any safe level of exposure to asbestos fibers. See 20 U.S.C. § 3601(a)(3).




                                                  3
             Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 4 of 25



                               Clean Air Act and Asbestos NESHAP

   10.     Congress enacted the CAA, 42 U.S.C. §§ 7401 et seq., to protect and enhance the

quality of the nation’s air resources in order to promote the public health and welfare. The CAA

requires EPA to identify hazardous air pollutants (“HAPs”) and to promulgate National

Emissions Standards for Hazardous Air Pollutants (“NESHAPs”) for each HAP.

   11.     In 1971, by statute, Congress designated asbestos as a HAP. See CAA § 112(b)(1),

42 U.S.C. § 7412(b)(1); see also 40 C.F.R. § 61.01(a). After this designation, EPA promulgated

a NESHAP regulating the handling of asbestos. See 40 C.F.R. §§ 61.145 and 61.150.

   12.     The NESHAP’s central goal is to prevent people from being exposed to airborne

asbestos fibers. To achieve this goal, the asbestos NESHAP establishes work practice standards

and related requirements that must be followed before and during demolition or renovation

activity that would disturb in excess of 160 square feet or 260 linear feet of so-called “Regulated

Asbestos-Containing Material,” or “RACM.” See generally 40 C.F.R. § 61.145(a)(1)(i); see also

40 C.F.R. §§ 61.145 and 61.150. RACM includes all “friable asbestos”—defined to include all

asbestos that is more than 1% friable, with “friable” in turn defined to mean capable of being

crumbled, pulverized, or reduced to powder with hand pressure when dry—plus nonfriable

asbestos that has been or will be subjected to sanding, grinding, cutting or abrading, or that has a

high probability of becoming friable as a result of the forces acting on the material in the course

of demolition or renovation. See 40 C.F.R. § 61.141.




                                                 4
              Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 5 of 25



   13.       Before the renovation and demolition activities occur, the asbestos NESHAP requires

an owner or operator to do (as relevant here) the following:

             a. Thoroughly inspect the facility to determine if RACM is present in amounts

                sufficient to trigger federal regulations, and if so, where and in what specific

                amounts. See 40 C.F.R. § 61.145(a).

             b. Notify EPA in writing 10 days prior to the commencement of renovation and

                demolition activities. This notification must include a description of the facility,

                its location, the amount of asbestos to be removed, dates of anticipated work,

                analytical methods used to detect the presence of RACM, and work practices and

                engineering controls that will be employed to comply with the NESHAP. See 40

                C.F.R. § 61.145(b).

   14.       During demolition and renovation activities, but before any activity that would break

up, dislodge, or similarly disturb RACM or preclude access to the material for subsequent

removal, the owner or operator of a facility must then do the following:

             a. Remove all RACM from the facility being renovated or demolished. See 40

                C.F.R. § 61.145(c)(1).

             b. Ensure that the removed RACM is adequately wetted when stripped from facility

                components and remains adequately wet until it is collected and contained or

                treated in preparation for disposal. See 40 C.F.R. §§ 61.145(c)(3), (c)(6)(i),(iii).

   15.       In storing waste material containing asbestos, the owner or operator must do the

following:

             a. Seal all asbestos-containing waste materials in leak tight containers while wet.

                See 40 C.F.R. § 61.150(a)(1)(iii).



                                                  5
            Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 6 of 25



           b. Label containers or plastic bags containing RACM using proper warning labels

               and the name of the waste generator or the location at which the waste was

               generated. See 40 C.F.R. § 61.150(a)(1)(iv), (v).

   16.     In disposing of waste containing asbestos, an owner and operator must follow

additional requirements. Specifically, it must:

           a. Dispose of the waste at a waste disposal site that complies with the NESHAP.

               See 40 C.F.R. § 61.154(b).

           b. Ensure that any vehicle used to transport asbestos-containing waste materials is

               marked to indicate that asbestos is present in the vehicle, and that such markings

               are visible during loading and off-loading of the vehicle. See 40 C.F.R.

               § 61.150(c).

           c. Maintain waste shipment records for all asbestos-containing waste materials that

               are transported away from the facility. See 40 C.F.R. § 61.150(d).

   17.     Finally, throughout renovation activities, a foreman or management-level person or

other authorized representative who has been trained in the regulatory requirements for stripping,

removal or otherwise handling or disturbing of RACM must be present on site. See 40 C.F.R.

§ 61.145(c)(8).

   18.      These requirements apply to any “owner or operator of a demolition or renovation

activity” where the work performed would disturb in excess of 160 square feet or 260 linear feet

of RACM. See 40 C.F.R. § 61.145(a)(1)(i). “Owner or operator of a demolition or renovation

activity” is defined to include “any person who owns, leases, operates, controls, or supervises the

facility being demolished or any person who owns, leases, operates, controls, or supervises the




                                                  6
             Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 7 of 25



demolition operation, or both.” See 40 C.F.R. § 61.141. The term “facility” includes

“installations” such as the Campus. See id.

                EPA’s Right to Inspect and Require the Production of Information

   19.     The Act grants EPA broad authority to conduct compliance inspections, upon

presentation of inspectors’ credentials. It provides that, in order to determine if “any person is in

violation of any [emission] standard [including the asbestos NESHAP] . . . the Administrator or

his authorized representative, upon presentation of his credentials . . . shall have a right of entry

to, upon, or through any premises of such person . . . .” 42 U.S.C. § 7414(a)(2).

   20.     Moreover, in addition to conducting onsite inspections, EPA may also require the

production of such information as EPA may reasonably require to determine “whether any

person is in violation of any [emission] standard [including the NESHAP].” 42 U.S.C.

§ 7414(a)(1)(G).

   21.     Section 113(b)(2) of the CAA, 42 U.S.C. § 7413(b)(2), authorizes EPA to commence

a civil action for a permanent or temporary injunction or to recover civil penalties of up to

$25,000 per violation per day, for any violations of, among other things, Subchapter VI of the

CAA or of any rule promulgated under the CAA.

   22.     Civil Penalty Inflation Adjustment. The maximum daily civil penalty amounts under

Section 113(b)(2) of the CAA are increased to $37,500 for violations occurring between

January 12, 2009 and November 2, 2015, and to $99,681 per day for violations occurring after

November 2, 2015. 28 U.S.C. § 2461; 73 Fed. Reg. 75340 (Dec. 11, 2008), 78 Fed. Reg. 66644

(Nov. 6, 2013), 81 Fed. Reg. 43091 (July 7, 2016), and 84 Fed. Reg. 2059 (Feb. 6, 2019).




                                                  7
             Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 8 of 25




    DOVER GREENS’ VIOLATIONS OF THE CAA AND THE ASBESTOS NESHAP

   23.     When Dover Greens purchased the Campus in June 2013, it knew that many of the

buildings on the Campus contained a significant amount of asbestos. In fact, Dover Greens

commissioned an assessment of the Campus in conjunction with its purchase, which specifically

identified the presence of “[s]uspect [asbestos-containing] ceiling tiles, floor tiles, and pipe

insulation” throughout the property.

   24.     This posed a significant problem for Dover Greens as it planned to hold a fundraising

event on the Campus in late October 2013, in buildings that were yet to be renovated. Instead of

delaying the fundraiser to allow time for proper renovation, or holding the event away from the

Campus at a site that did not contain asbestos, Dover Greens began a slipshod effort to renovate

portions of the Campus in advance of the fundraiser. It repeatedly violated the CAA and the

asbestos NESHAP in doing so.

   25.     Ultimately, Dover Greens hosted its fundraiser on the property in late October 2013.

Its reckless efforts to renovate the Campus before this fundraiser not only violated the Asbestos

NESHAP, but also increased the risk that guests at the event would be exposed to asbestos fibers.

   26.     In conducting this renovation project, and as described in more detail below, Dover

Greens violated the asbestos NESHAP and the CAA when it failed to do the following:

           a. inspect the Campus properly and notify EPA before commencing renovation

               activities;

           b. remove all RACM before renovating the Campus, wet all RACM before stripping

               it from buildings, and ensure the RACM remained wet until it was collected and

               contained;




                                                  8
            Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 9 of 25



           c. seal all asbestos-containing materials in leak tight containers while wet and label

               containers or plastic bags containing RACM with proper warning labels and the

               name of the waste generator or the location at which waste was generated;

           d. dispose of asbestos waste at a proper disposal site, ensure that properly marked

               vehicles were used to transport asbestos containing waste, and maintain waste

               shipment records;

           e. have a trained representative present during the renovation; and

           f. provide EPA inspectors access to the Campus and respond to requests for

               information by EPA.

                              Lack of Inspection and Notice to EPA

   27.     Dover Greens knew the Campus contained asbestos when it acquired it in June 2013.

But Dover Greens failed to conduct a thorough investigation. Indeed, in a written submission by

Dover Greens to EPA after EPA’s investigation of this matter began, Dover Greens admitted that

it did not conduct a thorough investigation.

   28.     Instead, Dover Greens engaged Quality Environmental Solutions & Technology, Inc.

(“QUEST”) to conduct a limited, and ultimately inadequate, pre-construction survey for

asbestos-containing materials at the Campus. QUEST’s inspection was not designed to provide

the thorough investigation required by the asbestos NESHAP, and did not do so.

   29.     On October 7, 2013, before QUEST had even completed its limited inspection, Dover

Greens commenced renovation activities.

   30.     Dover Greens did not provide EPA with the advance notice required by the asbestos

NESHAP prior to commencing these renovation activities.




                                                9
            Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 10 of 25



                               Pre-Renovation Removal of RACM

   31.     Dover Green also failed to properly remove all RACM, as required by the asbestos

NESHAP, prior to beginning renovation activity that would break up, dislodge, or similarly

disturb RACM or preclude access to the material for subsequent removal.

   32.     Between October 7, 2013, and October 28, 2013, Dover Greens conducted renovation

work at 19 buildings at the Campus.

   33.     The work performed broke up, dislodged, or disturbed RACM or precluded access to

the material for subsequent removal.

   34.     On October 28, 2013, inspectors from the New York State Department of Labor

(“NYSDOL”) inspected Building 12 of the Campus (known as the “Chapel”), and found RACM

present. The Chapel had undergone renovation earlier that month, and had been used to host the

fundraiser in late October 2013. In addition, NYSDOL found RACM in the on-campus hospital

and building 17.

   35.     On November 4 and 5, 2013, EPA conducted an inspection of the Campus and

observed yet more RACM, this time in Building 14. Here, EPA inspectors found numerous

9-inch by 9-inch square floor tiles stacked near a back door. In fact, Dover Greens’ on-site

supervisor has subsequently admitted that he had asked contractors to pile up the floor tiles from

Building 14, conduct inconsistent with the asbestos NESHAP’s requirements.

   36.     Moreover, during the inspection, EPA took samples of these floor tiles, along with

ceiling tiles, which were also noted to have been removed, leaving mastic (an adhesive that can

contain asbestos) exposed. EPA also took a sample of dilapidated and exposed, pipe insulation

from the basement of Building 14 that had otherwise been cleaned recently. The EPA samples




                                                10
            Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 11 of 25



of mastic from the ceiling tiles, floor tiles, and the pipe insulation were later proved to contain

RACM.

   37.     EPA inspectors observed similar 9-inch by 9-inch square floor tiles in several other

buildings; some tiles were in such poor condition that they crumbled when stepped on.

   38.     To the extent that Dover Greens did remove some RACM during the renovation

activities on the Campus which were conducted from October 7 through October 28, 2013, it

failed to comply with the requirements that the materials be adequately wetted and maintained

wet until they were properly contained.

   39.     Indeed, during EPA’s November 2013 inspection, Dover Greens’ foreman and then-

attorney, who were both present during the inspection, each confirmed to EPA that Dover Greens

did not use water to control emissions during any work inside any part of the Campus. The

foreman also stated that the buildings on the Campus did not have running water and that the

only source of water was from the fire hydrants. In addition, the foreman told EPA inspectors

that no water hoses were connected to the fire hydrants to route water to the buildings where

work had been conducted. EPA inspectors further observed that no other source of water was

available during the inspection.

   40.     Moreover, during the same inspection, Dover Greens’ CEO stated to EPA inspectors

that, with respect to Building 14, no water was supplied to the building when renovation work

was conducted in October 2013. This was confirmed by EPA inspectors who observed a

significant amount of dust in Building 14 and discarded dust masks, indicating that no water was

used during the removal of asbestos.

   41.     After the RACM was removed (without being wetted), Dover Greens then failed to

ensure that the stripped RACM remained wet until collected in preparation for disposal. In fact,



                                                 11
            Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 12 of 25



Dover Greens admitted in written submissions to EPA that it did not keep RACM waste wet.

Moreover, Dover Greens’ foreman has stated that, as the on-site supervisor, he failed to direct

that waste stripped or removed from the Campus be wetted.

                             Failure to Seal and Label Containers
                        When Storing Asbestos-Containing Waste Material

   42.     In storing asbestos-containing waste prior to disposal, Dover Greens failed to place it

in leak tight containers while wet.

   43.     Dover Greens did not place warning labels on any containers or plastic bags

containing asbestos-containing materials, and did not label those containers or plastic bags with

the name of the waste generator or the location at which the waste was generated.

   44.     Dover Greens’ foreman has acknowledged that Dover Greens did not label any trash

bags containing asbestos-containing materials.

                    Dover Greens Failed to Ensure that Asbestos-Containing
                              Waste Was Properly Disposed of

   45.     After Dover Greens placed asbestos-containing waste in unmarked trash bags, it then,

upon information and belief, failed to ensure that this waste was sent to a disposal site that

complies with NESHAP. In fact, in written submissions to EPA, Dover Greens conceded that it

has no knowledge whatsoever as to where it sent its asbestos-containing waste. In the absence of

any effort by Dover Greens to arrange for asbestos-containing waste to be deposited at a

compliant waste disposal site, on information and belief, the waste would have been sent to a

cheaper, non-compliant disposal facility.

   46.     Moreover, Dover Greens failed to ensure that the vehicles used to transport this

asbestos-containing waste were marked in accordance with NESHAP. Specifically, vehicles

used to transport asbestos are required to be marked with a warning that asbestos is present in the


                                                 12
            Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 13 of 25



vehicles, and this warning must be visible during the unloading and loading of the waste.

However, the website for Royal Carting Service Co. (“Royal Carting”), one of the waste haulers

used by Dover Greens to transport asbestos containing waste, revealed that it does not accept

“hazardous” waste, a term that would include asbestos waste. Furthermore, invoices from Royal

Carting fail to contain any indication that Royal Carting accounted for the cost associated with

“hazardous” waste, which typically involves more effort and expense than hauling ordinary

construction and demolition debris. Accordingly, Royal Carting would not have followed the

procedures required for asbestos-containing waste, including proper warning labels.

   47.      In addition, Dover Greens failed to maintain waste shipment records at all, let alone

waste shipment records containing the information required by NESHAP. In fact, Dover Greens

admitted in its written submissions to EPA that it does not have any waste shipment records for

asbestos-containing materials transported off the Campus. Moreover, during EPA’s November

2013 inspection, Dover Greens’ CEO stated to EPA inspectors that Dover Greens did not have

any records regarding asbestos-containing waste materials transported off the Campus.

                                  Lack of Trained Representative

   48.      Dover Greens failed to have a trained foreman or other management-level

representative present during the renovation. Dover Greens has informed EPA that a particular

individual was the foreman supervising the renovation work in question, but that person did not

possess the necessary asbestos credentials and had not been trained in the provisions of 40 C.F.R.

§ 61.145.

                      Denial of Access and Failure to Produce Information

   49.      On November 1, 2013, just a few days after Dover Greens’ fundraiser, two EPA

inspectors, accompanied by inspectors from NYSDOL and the U.S. Occupational Safety and


                                                13
            Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 14 of 25



Health Administration (“OSHA”), attempted to conduct a compliance inspection at the Campus

pursuant to CAA § 114. Upon arriving at the Campus, the EPA inspectors presented their

credentials to the Dover Greens’ Communications Director. After reviewing their credentials,

the Communications Director denied EPA inspectors entry and access to the Campus, and the

inspectors left having not conducted their inspection.

   50.     Only after discussion with Dover Greens and its counsel were EPA inspectors, again

accompanied by NYSDOL and OSHA, provided access to the Facility on November 4 and 5,

2013, to conduct a compliance inspection pursuant to CAA § 114.

   51.     In addition to its failure to provide EPA inspectors with access to the Campus, Dover

Greens also failed to respond to questions issued by EPA in a January 20, 2015 information

request, pursuant to CAA § 114. Dover Greens improperly refused to answer many questions,

asserting incorrectly that the responses were not required and that OSHA had “exclusive

jurisdiction” over those issues. Dover Greens’ position was simply wrong; the information was

directly pertinent to the asbestos NESHAP violations at issue here and CAA § 114 required

Dover Greens to respond.

   52.     On May 4, 2015, EPA sent Dover Greens a supplemental information request and

requested that Dover Greens respond to previously unanswered questions. Dover Greens again

wrongly refused to provide answers to these questions on the grounds that OSHA had exclusive

jurisdiction over the issues in question.

             Dover Greens Intends to Continue Renovating Buildings on the Campus

   53.     Dover Greens intends to renovate at least seventeen additional buildings on the

Campus.




                                                14
            Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 15 of 25



    54.     Work on these buildings is highly likely to be subject to the asbestos NESHAP.

Almost all of these buildings were built in the early 1900s when asbestos was commonly used in

construction. Moreover, the initial assessment performed prior to Dover Greens’ purchase of the

Campus, and the subsequent work performed by QUEST, further show that these buildings are

highly likely to contain asbestos-containing materials.

                                    CLAIMS FOR RELIEF

                                             Count 1
                                        Failure to Inspect
                               (violation of 40 C.F.R. § 61.145(a))

    55.     The United States incorporates by reference paragraphs 1 through 54 above as if fully

set forth herein.

    56.     The asbestos NESHAP applies to Dover Greens’ 2013 demolition or renovation

activity because the work performed would disturb in excess of 160 square feet or 260 linear feet

of RACM. Further, Dover Greens’ group of 82 buildings at the Campus constitutes an

“installation,” which in turn qualifies it as a “facility” under the NESHAP. Because Dover

Green owns the buildings at the site, it is the “owner or operator” subject to the NESHAP.

    57.     Dover Greens violated 40 C.F.R. § 61.145(a) by failing to thoroughly inspect the

Campus prior to conducting renovation activities.

    58.     Dover Greens intends to continue to renovate asbestos-containing buildings on the

Campus.

    59.     Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.




                                                15
             Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 16 of 25



    60.      Each failure by Dover Greens to thoroughly inspect the Campus prior to conducting

renovation activities is a violation of 40 C.F.R. § 61.145(a) for which Dover Greens is liable for

civil penalties.

                                             Count 2
                                         Failure to Notify
                               (violation of 40 C.F.R. § 61.145(b))

    61.     The United States incorporates by reference paragraphs 1 through 60 above as if fully

set forth herein.

    62.     Dover Greens violated 40 C.F.R. § 61.145(b) by failing to notify EPA prior

conducting renovation activities.

    63.     Dover Greens intends to continue to renovate asbestos-containing buildings on the

Campus.

    64.     Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.

    65.      Each failure by Dover Greens to notify EPA prior to conducting renovation activities

is a violation of 40 C.F.R. § 61.145(b) for which Dover Greens is liable for civil penalties.

                                              Count 3
                                   Failure to Remove All RACM
                              (violation of 40 C.F.R. § 61.145(c)(1))

    66.     The United States incorporates by reference paragraphs 1 through 65 above as if fully

set forth herein.

    67.     Dover Greens violated 40 C.F.R. § 61.145(c)(1) by failing remove all RACM from

the Campus prior to commencing renovation activities.




                                                16
             Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 17 of 25



    68.     Dover Greens intends to continue to renovate asbestos-containing buildings on the

Campus.

    69.     Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.

    70.     Each failure by Dover Green to remove RACM from the Campus prior to

commencing renovation activities is a violation 40 C.F.R. § 61.145(c)(1) for which Dover

Greens is liable for civil penalties.


                                               Count 4
                               Failure to Wet RACM During Removal
                               (violation of 40 C.F.R. § 61.145(c)(3))

    71.     The United States incorporates by reference paragraphs 1 through 70 above as if fully

set forth herein.

    72.     Dover Greens violated 40 C.F.R. § 61.145(c)(3) by failing to wet all RACM during

the removal of the RACM from the Campus.

    73.     Dover Greens intends to continue to renovate asbestos-containing buildings on the

Campus.

    74.     Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.

    75.     Each failure by Dover Greens to wet all RACM during the removal of the RACM

from the Campus is a violation of 40 C.F.R. § 61.145(c)(3) for which Dover Greens is liable for

civil penalties.




                                                 17
             Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 18 of 25



                                                Count 5
                    Failure to Keep RACM Wet Until Collection and Containment
                               (violation of 40 C.F.R. § 61.145(c)(6)(i))

    76.     The United States incorporates by reference paragraphs 1 through 75 above as if fully

set forth herein.

    77.     Dover Greens violated 40 C.F.R. § 61.145(c)(6)(i) by failing to ensure that RACM

remained wet until it was collected and contained.

    78.     Dover Greens intends to continue to renovate asbestos-containing buildings on the

Campus.

    79.     Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.

    80.      Each failure by Dover Greens to ensure that RACM remained wet until it was

collected and contained is a violation of 40 C.F.R. § 61.145(c)(6)(i) for which Dover Greens is

liable for civil penalties.

                                              Count 6
                                      Failure Properly to Seal
                              (violation of 40 C.F.R. § 61.150(a)(1))

    81.     The United States incorporates by reference paragraphs 1 through 80 above as if fully

set forth herein.

    82.     Dover Greens violated 40 C.F.R. § 61.150(a)(1)(iii) by failing to seal all asbestos

containing waste materials in leak tight containers while wet.

    83.     Dover Greens intends to continue to renovate asbestos-containing buildings on the

Campus.




                                                 18
             Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 19 of 25



    84.     Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.

    85.      Each failure by Dover Greens to seal asbestos containing waste materials in leak

tight containers while wet is a violation of 40 C.F.R. § 61.150(a)(1)(iii) for which Dover Greens

is liable for civil penalties.

                                                Count 7
                                 Failure to Properly Label Containers
                            (violation of 40 C.F.R. §§ 61.150(a)(1)(iv), (v))

    86.     The United States incorporates by reference paragraphs 1 through 85 above as if fully

set forth herein.

    87.     Dover Greens violated 40 C.F.R. §§ 61.150(a)(1)(iv) and (v) by failing to label

containers or plastic bags containing RACM using proper warning labels and the name of the

waste generator or the location at which the waste was generated.

    88.     Dover Greens intends to continue to renovate asbestos-containing buildings on the

Campus.

    89.     Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.

    90.     Each failure by Dover Greens to label containers or plastic bags containing RACM

using proper warning labels is a violation of 40 C.F.R. §§ 61.150(a)(1)(iv) for which Dover

Greens is liable for civil penalties.




                                                   19
            Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 20 of 25



    91.     Each failure by Dover Greens to label containers or plastic bags containing RACM

with the name of the waste generator and the location at which the waste was generated is a

violation of 40 C.F.R. §§ 61.150(a)(1)(v) for which Dover Greens is liable for civil penalties.

                                               Count 8
                       Failure to Use NESHAP-Compliant Site for Disposal
                                (violation of 40 C.F.R. § 61.150(b))

    92.     The United States incorporates by reference paragraphs 1 through 90 above as if fully

set forth herein.

    93.     Dover Greens violated 40 C.F.R. § 61.150(b) by failing to deposit all asbestos-

containing waste at a waste disposal site that complies with the NESHAP.

    94.     Dover Greens intends to continue to renovate asbestos-containing buildings on the

Campus.

    95.     Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.

    96.     Each failure by Dover Greens to deposit asbestos-containing waste at a waste disposal

site that complies with the NESHAP is a violation of 40 C.F.R. § 61.150(b) for which Dover

Greens is liable for civil penalties.

                                              Count 9
                              Failure to Use Properly Marked Vehicles
                                (violation of 40 C.F.R. § 61.150(c))

    97.     The United States incorporates by reference paragraphs 1 through 96 above as if fully

set forth herein.

    98.     Dover Greens violated 40 C.F.R. § 61.150(c) by failing to use properly marked

vehicles to transport asbestos-containing waste.



                                                20
             Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 21 of 25



    99.     Dover Greens intends to continue to renovate asbestos-containing buildings on the

Campus.

    100.    Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.

    101.     Each failure by Dover Greens to use properly marked vehicles to transport asbestos-

containing waste is a violation of 40 C.F.R. § 61.150(c) for which Dover Greens is liable for

civil penalties.

                                             Count 10
                                   Failure to Maintain Records
                               (violation of 40 C.F.R. § 61.150(d))

    102.    The United States incorporates by reference paragraphs 1 through 101 above as if

fully set forth herein.

    103.    Dover Greens violated 40 C.F.R. § 61.150(d) by failing to maintain waste shipment

records for asbestos-containing waste materials that was transported from the Campus.

    104.    Dover Greens intends to continue to renovate asbestos-containing buildings on the

Campus.

    105.    Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.

    106.     Each failure by Dover Greens to maintain waste shipment records for asbestos-

containing waste materials that were transported from the Campus is a violation of 40 C.F.R. §

61.150(d) for which Dover Greens is liable for civil penalties.




                                                21
             Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 22 of 25



                                             Count 11
                     Failure to Have Properly Trained Representative On Site
                              (violation of 40 C.F.R. § 61.145(c)(8))

    107.    The United States incorporates by reference paragraphs 1 through 106 above as if

fully set forth herein.

    108.    Dover Greens violated 40 C.F.R. § 61.145(c)(8) by failing to have at least one on-site

representative, such as a foreman or management-level person or other authorized representative,

trained in the provisions of 40 C.F.R. § 61.145 and the means of complying with them present

during the stripping, removal, or disturbance of RACM.

    109.    Dover Greens intends to continue to renovate asbestos-containing buildings on the

Campus.

    110.    Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.

    111.    Each failure by Dover Green to have at least one on-site representative, such as a

foreman or management-level person or other authorized representative, trained in the provisions

of 40 C.F.R. § 61.145 and the means of complying with them present during the stripping,

removal, or disturbance of RACM is a violation of 40 C.F.R. § 61.145(c)(8) for which Dover

Greens is liable for civil penalties.

                                              Count 12
                                Failure to Permit EPA Site Inspection
                                (violation of 42 U.S.C. § 7414(a)(2))

    112.    The United States incorporates by reference paragraphs 1 through 111 above as if

fully set forth herein.




                                                 22
             Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 23 of 25



    113.    Dover Greens violated 42 U.S.C. § 7414(a)(2) by denying EPA inspectors access to

the Campus after the inspectors properly presented their credentials.

    114.    In light of the ongoing work intended by Dover Greens and Dover Greens’ past

actions, there is a likelihood that EPA will need to conduct additional inspections in the future

and that Dover Greens will not comply with those requests.

    115.    Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.

    116.    Each failure by Dover Greens to provide EPA inspectors access to the Campus after

the inspectors properly presented their credentials is a violation of 42 U.S.C. § 7414(a)(2) for

which Dover Greens is liable for civil penalties.

                                                Count 13
                          Failure to Respond to EPA Requests for Information
                                (violation of 42 U.S.C. § 7414(a)(1)(G))

    117.    The United States incorporates by reference paragraphs 1 through 116 above as if

fully set forth herein.

    118.    Dover Greens violated 42 U.S.C. § 7414(a)(1)(G) by failing to respond to EPA’s

request for information issued pursuant to 42 U.S.C. § 7414.

    119.    In light of the ongoing work intended by Dover Greens and Dover Greens’ past

actions, there is a likelihood that EPA will need to gather additional information in the future and

that defendants will not comply with those requests.

    120.    Protection of the public health requires that Dover Greens be enjoined to comply with

the CAA and NESHAP in its ongoing renovations and provide any appropriate mitigation for its

prior violations.



                                                 23
             Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 24 of 25



    121.    Each failure by Dover Greens to respond to EPA’s requests for information issued

pursuant to 42 U.S.C. § 7414 is a violation of 42 U.S.C. § 7414(a)(1)(G) for which Dover Greens

is liable for civil penalties.

                                     PRAYER FOR RELIEF

    WHERFORE, the United States of America respectfully requests that this Court:

    a.      Enjoin Dover Greens from violating the CAA and NESHAP and provide appropriate

mitigation of prior violations;

    b.      Order Dover Greens to pay a civil penalty of up to $37,500 per day for each violation

of the CAA and NESHAP occurring prior to November 2, 2015, and up to $99,681 per day for

each violation thereafter.

    c.      Award the United States its costs in this action; and

    d.      Grant such other and further relief as the Court deems just and appropriate.


Dated: New York, New York
       January 7, 2020
                                              Respectfully Submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York
                                              Attorney for Plaintiff the United States of America


                                      By:     /s/ Jacob M. Bergman
                                              JACOB M. BERGMAN
                                              Assistant United States Attorney
                                              86 Chambers Street, 3rd Floor
                                              New York, New York 10007
                                              Telephone: (212) 637-2776
                                              Facsimile: (212) 637-2686
                                              E-mail:     jacob.bergman@usdoj.gov




                                                 24
           Case 7:20-cv-00124 Document 1 Filed 01/07/20 Page 25 of 25



                                         ELLEN M. MAHAN
                                         Deputy Section Chief
                                         United States Department of Justice
                                         Environment and Natural Resources Division
                                         Environmental Enforcement Section

OF COUNSEL:

Joseph Siegel, Esq.
Assistant Regional Counsel
U.S. Environmental Protection Agency, Region 2




                                            25
